Name: Commission Directive 88/410/EEC of 21 June 1988 adapting to technical progress Council Directive 74/151/EEC on the approximation of the laws of the Member States relating to certain components or characteristics of wheeled agricultural or forestry tractors
 Type: Directive
 Subject Matter: trade policy;  organisation of transport;  means of agricultural production;  European Union law;  technology and technical regulations;  marketing
 Date Published: 1988-07-26

 Avis juridique important|31988L0410Commission Directive 88/410/EEC of 21 June 1988 adapting to technical progress Council Directive 74/151/EEC on the approximation of the laws of the Member States relating to certain components or characteristics of wheeled agricultural or forestry tractors Official Journal L 200 , 26/07/1988 P. 0027 - 0029 Finnish special edition: Chapter 13 Volume 17 P. 0101 Swedish special edition: Chapter 13 Volume 17 P. 0101 *****COMMISSION DIRECTIVE of 21 June 1988 adapting to technical progress Council Directive 74/151/EEC on the approximation of the laws of the Member States relating to certain components or characteristics of wheeled agricultural or forestry tractors (88/410/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors (1), as last amended by Directive 88/297/EEC (2), and in particular Article 11 thereof, Whereas, in view of the experience acquired, it is now possible to make certain provisions of Council Directive 74/151/EEC (3), as amended by Directive 82/890/EEC (4), more precise and complete; Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives intended to remove technical barriers to trade in the agricultural or forestry tractor sector, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes III, IV and VI of Directive 74/151/EEC are hereby amended in accordance with the Annex to this Directive. Article 2 1. From 1 October 1988, no Member State may: - refuse, in respect of a type of tractor, to grant EEC type approval, to issue the document referred to in Article 10 (1), final indent of Directive 74/150/EEC, or to grant national type approval, or - prohibit the entry into service of tractors; if the liquid-fuel tanks, ballast weights and permissible sound levels of that type of tractor or tractors comply with the provisions of this Directive. 2. From 1 October 1989, Member States: - may no longer issue the document referred to in Article 10 (1), final indent, of Directive 74/150/EEC for a type of tractor of which the liquid-fuel tanks, ballast weights and permissible sound levels do not comply with the provisions of this Directive, - may refuse to grant national type-approval in respect of a type of tractor of which the fuel tanks, ballast weights and permissible sound levels do not comply with the provisions of this Directive. Article 3 Member States shall bring into force the provisions necessary to comply with this Directive not later than 30 September 1988. They shall forthwith inform the Commission thereof. Article 4 This Directive is addressed to the Member States. Done at Brussels, 21 June 1988. For the Commission COCKFIELD Vice-President (1) OJ No L 84, 28. 3. 1974, p. 10. (2) OJ No L 126, 20. 5. 1988, p. 52. (3) OJ No L 84, 28. 3. 1974, p. 25. (4) OJ No L 378, 31. 12. 1982, p. 45. ANNEX Annex III to Directive 74/151/EEC is amended as follows: In point 1 '1,3 bar' is replaced by '0,3 bar'. Annex IV to Directive 74/151/EEC is amended as follows: In the third line 'be metallic', and also the comma in front of these words, are deleted. Annex VI to Directive 74/151/EEC is amended as follows: - Figures 1 and 2 are replaced by the following figures 1 and 2: Microphone Microphone Figure 1 Figure 2 - Point 1.4.2 is amended as follows: '1.4.2 Measurement of noise with tractor stationary (not for type approval, but must be recorded)'.